Little, J.
As applied to the evidence, the instructions complained of were not, when taken in'connection with the remainder of the charge, objectionable, or prejudicial to the accused; and as a whole the charge was a full, fair, and clear exposition of the law applicable to the case. No new or unsettled question of law is. in volved in the present case; there was (no error in admitting evidence; the verdict of the jury was amply supported by the evidence, and is not contrary to law.

Judgment affirmed.


All the Justices concurring.